DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 4, 2019.  Claims 1 – 21 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “localization mechanism”, the “pattern” and the “planning algorithm”, as recited in the claim 1; the “sensors”, as recited in claims 6 – 8; “the convoy”1, as recited in claims 8, 17, and 20; the “planner”, as recited in claims 13 – 15, 19 and 21; the “the planner . . . subdivided into multiple layers”, as recited in claim 15; the “intermediate assembly patterns”, as recited in claim 11; and the “intermediate staging pattern”, as recited in claim 17 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract exceed 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 15 is objected to for containing multiple sentences and not having one sentence that ends with a period.  Each claim is one sentence and begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.   See MPEP 608.01(m).  

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 1, the limitation “localization mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “localization mechanism” corresponds to “localization beacons” (see ¶33 of applicant’s disclosure). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In line 6 of claim 1, the phrase “planning algorithm” is considered ambiguous 
because applicant fails to provide sufficient details in the disclosure on how the algorithm performs the steps/procedure of “tak[ing] as input the current state of the autonomous vehicles and create[ing] obstacle free trajectories that optimize the motion from this current state to a formation that matches the desired pattern.”  For instance, in the specification, applicant merely reiterates that the planning algorithm “creating a trajectory which moves the autonomous vehicle from the original pose to a pose where the lifting/depositing mechanism can be done on the ISO container.”  (See ¶20 – ¶21 of applicant’s disclosure.)   At best, applicant discloses that the planning algorithm “considers weight bearing measurements made by the sensing mechanism or a-priori knowledge stored in the database to plan the trajectories for the lifting/depositing of the containers” (see ¶28), “takes into consideration the size of the extended legs in addition to the size of the autonomous vehicle when planning a route or a trajectory for lifting or depositing a container” (see ¶31), and that the “container can be loaded from multiple approaching locations in many directions . . . provid[ing] several choices to the autonomous vehicle operator so that he or she can select the preferred approach pose among the different options available.” (See ¶32.)  But never does the applicant layout specific programming language/steps/procedures/processes executed by a computer or microprocessor to perform the function(s) of the planning algorithm. Simply restating the function recited in the claim or what could be taken into considered when using the planning algorithm is not sufficient to satisfy written description.  Clarification is required.
In line 2 of claim 3, the phrase “other shapes” is not clearly defined in applicant’s
disclosure.  As such, claim 3 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
 In line 1 of claim 16, the phrase “ready to go time" is not a term or art and 
is not clearly defines in applicant’s disclosure.  As such, claim 16 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
In line 2 of claim 19, the phrases “other planners” and “other yard maneuvers” 
are not clearly defined in applicant’s disclosure.  As such, claim 19 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
In line 1 of claim 20, the phrase “both manned and unmanned autonomous vehicles” is ambiguous because applicant never clearly defined what is meant by “manned . . . autonomous vehicles”.   An autonomous vehicle is by definition self-operating.  A manned autonomous vehicle is not self-operating.  Does applicant mean semi-autonomous vehicle?  As such, claim 20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the phrase “the motion” lacks antecedent basis.  Clarification is 
required.
As to claim 1, the phrase “the desired pattern” lacks antecedent basis.  
Clarification is required.
As to claims 2 and 3, the phrase “the desired assembly” lacks antecedent basis.  
Clarification is required.
As to claim 6, the term “sensors” is ambiguous because applicant fails to
positively recite this feature as an element of the invention.  Clarification is required.
As to claims 7 and 8, the phrase “the sensors” lacks antecedent basis.  
Clarification is required.
As to claims 8, 19 and 20, the phrase “the convoy” lack antecedent basis, and 
the phrase “other convoy” lacks antecedent basis and is considered ambiguous because the limitation “other convoy” is not positively recited as an element or clearly defined.  Applicant should also note that a convoy consist of 6 or more vehicles. (See “NATIONAL ROAD TRAFFIC ACT 93 OF 1996”.)  Clarification is required.
As to claim 10, the phrase “their assembly area” lacks antecedent basis.  Is the
term “assembly” to be interpreted the same as “staging”?  This is not clarified in applicant’s specification.  Clarification is required.
	As to claim 11, the phrase “the final desired state” lacks antecedent basis.  Clarification is required.
	As to claim 16, the phrase “the desired ‘ready to go time’" lacks antecedent basis.  Clarification is required.
As to claim 17, the phrases “the intermediate staging pattern” and “the convoy” 
lack antecedent basis.  Also, what is the difference between “intermediate assembly patterns” recited in claim 11 and “the intermediate staging pattern” recited in claim 17?  Clarification is required.
	As to claims 13 – 15, 19 and 21, the phrase “the planner" lack antecedent basis, and the phrase “other planners” lacks antecedent basis and is considered ambiguous because the limitation “other planners” is not positively recited as an element or clearly defined.  Clarification is required.
.	As to claim 18, the phrase “the plans" lacks antecedent basis.  Clarification is required.
	As to claim 19, the phrase “other yard maneuvers” lacks antecedent basis and is considered ambiguous because the limitation “other yard maneuvers” is not positively recited as an element or clearly defined. Clarification is required.
	As to claim 20, the phrase “both manned and unmanned autonomous vehicles” is ambiguous because applicant never clearly defined what is meant by “manned . . . autonomous vehicles”.   An autonomous vehicle is by definition self-operating.  A manned autonomous vehicle is not self-operating.  Does applicant mean semi-autonomous vehicle?  Clarification is required.
	As to claim 21, the phrases “the manned vehicles” and “the yard controller" lack antecedent basis.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a system for arranging a number of autonomous vehicles at a 
staging area composed of:
two or more autonomous vehicles; 
a localization mechanism that provides the relative or absolute position of the autonomous vehicle to be arranged; 
a pattern for aligning the autonomous vehicles at the staging area; and
a planning algorithm that can take as input the current state of the autonomous vehicles and create obstacle free trajectories that optimize the motion from this current state to a formation that matches the desired pattern.

Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes.  Claim 1 is directed to an apparatus.



	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes. The claim recites the limitations of a localization mechanism that provides the relative or absolute position of the autonomous vehicle to be arranged, a pattern for aligning the autonomous vehicles at the staging area, and a planning algorithm that can take as input the current state of the autonomous vehicles and create obstacle free trajectories that optimize the motion from this current state to a formation that matches the desired pattern.  The localization mechanism, the pattern, and the planning algorithm limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind (that also would include visual perception) but for the recitation of generic computer components, i.e., the computer components of the recited two or more autonomous vehicles. That is, other than reciting “two or more autonomous vehicles” nothing in the claim precludes the determining step from practically being performed in the human mind or visually.  For example, but for the “two or more autonomous vehicles” language, the claim encompasses the user manually providing the relative or absolute position of the autonomous vehicle to be arranged, aligning the autonomous vehicles at the staging area, and taking as input the current state of the autonomous vehicles and creating obstacle free trajectories that optimize the motion from this current state to a formation that matches the desired pattern. These limitations are a mental process.



Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No. The claim recites one additional element: two or more autonomous vehicles.  The processor of the two or more autonomous vehicles are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B 
Does claim 1 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 – 21 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 21 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 - 21 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,579,071 B1 to (herein after “Li et al. patent").
As to claim 1 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent discloses a system for arranging a number of autonomous vehicles at a staging area composed of: 
two or more autonomous vehicles (12, 14, 16, 18)(see Fig. 1 and Col. 4, lns 17 -28 for four autonomous transport vehicles 12, 14, 16, 18); 
a localization mechanism that provides the relative or absolute position of the autonomous vehicle to be arranged (see Col. 3, ln 63 for a global positioning system or GPS, known for providing the relative or absolute position of the autonomous vehicle); 
a pattern for aligning the autonomous vehicles at the staging area (see Fig. 1 and Col. 4, lns 17 -28, where four autonomous transport vehicles 12, 14, 16, 18 are arranged in a quadrilateral pattern); and
a planning algorithm (42, 50) that can take as input the current state of the autonomous vehicles and create obstacle free trajectories that optimize the motion from this current state to a formation that matches the desired pattern (see Col. 6, lns 58 – 62 for an on-board controller 42 of the ATV 12, acting as the master controller, communicates with the slave controllers of the ATVs 14, 16, 18 to maintain position control of each of the ATVs 12, 14, 16, 18 in both a lateral and a longitudinal direction).

As to claim 2 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the pattern including order of vehicles, desired separation or state of each autonomous vehicle. (See Fig. 1, Col. 3, ln 63, and Col. 4, lns 17 -28.)


As to claim 4 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the state of each autonomous vehicle including engine on. (See Col. 5, lns 42 – 48 for synchronizing movement which indicates that the state of each autonomous vehicle’s engine is on.)

As to claim 5 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the optimization being based on minimize risk of collision or flipping. (See Col. 5, lns 42 – 48 for synchronizing movement which minimize risk of collision of each autonomous vehicle.)

As to claims 6 - 8 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose sensors used by the planning algorithms to only allow trajectories that are obstacle free and take the autonomous vehicles in areas that are safe that can measure obstacles, pedestrians and the support surface are located on each autonomous vehicle. (See Col. 8, lns 38 - 41, where “[e]ach of the individual ATVs may also collect sensor information, e.g., to detect obstacles 102, and provide location information of the ATV and/or obstacles 102 to other ATVs.”)


As to claim 9 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the motion of each autonomous vehicle being performed one at a time.  (See Col. 5, lns 42 – 48 for synchronizing movement of each autonomous vehicle.)

As to claim 10 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose two or more autonomous vehicles go to their assembly area at a time. (See Col. 5, lns 42 – 48 for synchronizing movement of each autonomous vehicle.)

As to claim 11 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the planning algorithm automatically creating intermediate assembly patterns (autonomous vehicles in a line or in a far away area that is not congested) before achieving the final desired state (possibly more congested) in parallel. (See Col. 6, lns 58 – 62 for an on-board controller 42 of the ATV 12, acting as the master controller, communicates with the slave controllers of the ATVs 14, 16, 18 to maintain position control of each of the ATVs 12, 14, 16, 18 in both a lateral and a longitudinal direction.)


As to claim 13 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the planner is constantly replanning to account for changes in the yard unrelated to the assembly maneuver.  (See Col. 6, lns 58 – 62 for an on-board controller 42 of the ATV 12, acting as the master controller, communicates with the slave controllers of the ATVs 14, 16, 18 to maintain position control of each of the ATVs 12, 14, 16, 18 in both a lateral and a longitudinal direction.)

As to claim 14 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the planner taking under consideration the order at which the autonomous vehicles are ready (being fueled or loaded) before moving them to location. (See Col. 5, lns 42 – 48 for synchronizing movement of each autonomous vehicle.)

As to claim 15 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the planner being subdivided into multiple layers. One layer computes the intermediate patterns and desired position of each vehicle, and a second layer creates trajectories for each individual autonomous vehicle that satisfies/optimizes the commands provided by the upper layer. (See Col. 3, lns 64 – 67, where “[t]he navigation system can dictate a precise path for the ATV to travel and provide real-time path adjustments for anything that encroaches upon the ATV's travel path.)

As to claim 16 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the optimization being based on the desired "ready to go time". (See Col. 5, lns 42 – 48 for synchronizing movement of each autonomous vehicle.)

As to claim 17 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the intermediate staging pattern being designed to serve an intermediate need of the convoy: loading gas, cleaning, decontamination, loading cargo, unloading cargo, etc.  (See Col. 5, lns 42 – 48 for synchronizing movement of each autonomous vehicle; see also Col. 6, lns 58 – 62 for an on-board controller 42 of the ATV 12, acting as the master controller, communicates with the slave controllers of the ATVs 14, 16, 18 to maintain position control of each of the ATVs 12, 14, 16, 18 in both a lateral and a longitudinal direction).

As to claim 18 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the plans created for each autonomous vehicle being described in position and time for each point of the trajectory. (See Col. 5, lns 42 – 48 for synchronizing movement of each autonomous vehicle.)

As to claim 19 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent is considered to disclose the planner can share these position/time trajectories with other planners assembling other convoys or performing other yard maneuvers. (See Col. 6, lns 58 – 62 for an on-board controller 42 of the ATV 12, acting as the master controller, communicates with the slave controllers of the ATVs 14, 16, 18 to maintain position control of each of the ATVs 12, 14, 16, 18 in both a lateral and a longitudinal direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Li et al. patent.
As to claim 3 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent discloses the invention substantially as claimed, including staggered shaped and other shapes.  The Li et al. patent does not specifically disclose
the pattern of the desired assembly including line shape, and v shape.
Providing the pattern of the desired assembly to include line shape, and v shape is within the skill of the art.  According to the Li et al. patent, “[t]he controller 50 may also form the swarm's overall shape to handle the task, e.g., by designating a layout of ATVs 12, 14, 16, and 18 relative to each other. In the example illustrated in FIG. 1, a rectangular orientation of the ATVs 12, 14, 16, 18 is employed. However, this arrangement is merely one example, and any arrangement may be employed that is convenient.” (See Col. 5, lns 42 – 48.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Li et al. patent so that the pattern of the desired assembly includes line shape and v shape, as suggested the Li et al. patent, in order to synchronize their movement, and change the route in real time if necessary.

As to claims 20 and 21 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent discloses the invention substantially as claimed, except for
the convoy contains both manned and unmanned autonomous vehicles. 
The Li et al. patent discloses that it is well known in the art that an AGV can utilize a human controller interface (e.g., a joystick) for navigation along the desired path. (See Col. 1, lns 18 – 21.)  Such disclosure implicitly suggests that a convoy can contain both manned and unmanned autonomous vehicles.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Li et al. patent so that the convoy contains both manned and unmanned autonomous vehicles, as suggested the Li et al. patent, in order to synchronize their movement, and change the route in real time if necessary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Li et al. patent in view of U.S. Patent Application Publication No. 2019/0294167 A1 to Kutila et al. (herein after “Kutila et al. publication").
As to claim 12 (as best understood based on the 112 rejections discussed herein above),
the Li et al. patent discloses the invention substantially as claimed, except for
the autonomous vehicles engines being turned on and off to minimize fuel consumption.
Minimizing fuel consumption for autonomous vehicles is old and well known, as demonstrated by the Kutila et al. publication who discloses that navigation systems for autonomous vehicles may calculate a route to minimize fuel consumption, travel time, or CO2 emissions.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Li et al. patent so that along certain trajectories the autonomous vehicles engines is turned on and off to minimize fuel consumption, as suggested the Kutila et al. publication, in order to minimize fuel consumption, travel time, or CO2 emissions.

Double Patenting
 	A rejection based on double patenting of the “same invention” type finds its 
support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 21 of copending Application No. 16/430,577 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
    

    
        1 Applicant should note that a convoy consist of 6 or more vehicles. (See “NATIONAL ROAD TRAFFIC ACT 93 OF 1996”.)